Case 2:19-cv-00456-SPC-MRM Document 77 Filed 05/06/20 Page 1 of 2 PageID 722



                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    FORT MYERS DIVISION

HABITAT FOR HUMANITY
INTERNATIONAL, INC.,

                  Plaintiff,

v.                                                          Case No.: 2:19-cv-456-FtM-38MRM

ROBERT DERRICK MORRIS,

                Defendant.
                                                 /

                                                ORDER1

        This matter comes before the Court on sua sponte review of the file. On April 6,

2020, the Court granted Plaintiff’s Motion to Dismiss Defendant’s Amended

Counterclaims. (Doc. 76). In doing to, it dismissed without prejudice the Amended

Counterclaims (Doc. 73) and gave Defendant until April 20, 2020, to file second amended

counterclaims.      The Court warned Defendant that not doing so would result in the

counterclaims being dismissed with prejudice. (Doc. 76 at 5). To date, Defendant has

not filed amended counterclaims. The Court’s Opinion and Order (Id.) thus becomes a

final judgment. See Auto. Alignment & Body Servs., Inc. v. State Farm, 953 F.3d 707,

720 (11th Cir. 2020).

        Accordingly, it is now

        ORDERED:




1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using hyperlinks, the
Court does not endorse, recommend, approve, or guarantee any third parties or the services or products
they provide, nor does it have any agreements with them. The Court is also not responsible for a hyperlink’s
availability and functionality, and a failed hyperlink does not affect this Order.
Case 2:19-cv-00456-SPC-MRM Document 77 Filed 05/06/20 Page 2 of 2 PageID 723



       Defendant’s Amended Counterclaims (Doc. 73) are dismissed with prejudice. The

Clerk is directed to enter judgment dismissing the Amended Counterclaims (Doc. 73) with

prejudice. The case will remain open to proceed on the Fourth Amended Complaint (Doc.

71).

       DONE and ORDERED in Fort Myers, Florida this 6th day of May, 2020.




Copies: All Parties of Record




                                          2
